DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/28/2022 has been entered and fully considered.
Claims 1, 4, 5, 8-16  are pending of which claims 1, 5, 15 and 16 are independent and amended.
The IDS(s) submitted on 09/21/2020 has been considered.
Priority
The instant Application filed on 09/14/2020 claims priority to three different  provisional documents.  The examiner after reviewing Applicant’s response has determined the earliest priority date for all independent claims except independent claim 16  is 03/28/2016 based on the provisional document 62/314375. The reasonings for the determination is presented in the response to arguments section is based on Applicant’s explanation provided in Applicant’s Remarks filed on 07/28/2022.  The examiner is unsure if the limitations in claim 16 is fully supported any where as detailed in the response to arguments section.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to independent claim 1, that the newly amended limitations are not taught by Hooli or in combination with Bhorkar and states in particular the cited portions of Hooli and Bhorkar will not teach the amended limitations.  In particular Applicant argues in the last paragraph of page13 and first paragraph of page 14 of the Remarks that Bhorkar’s paragraph 53 does not teach in particular part of the new limitations reciting “…information related to a listen before talk (LBT) type…” and further alleges that the remaining uncited portions of Bhorkar fails to disclose information related to an LBT type.
Examiner’s Response:  The examiner respectfully disagrees with applicant’s reasoning and conclusions.  The examiner did rely on Bhorkar’s paragraph 53 to show LBT related information and LBT type was not part of the limitation then. Bhorkar teaches explicitly LBT type information in paragraph 63 and further teaches most of the newly added limitations as shown in the rejection below.
Regarding Applicant’s lengthy explanation of establishing priority, the examiner has carefully reviewed it and appreciates Applicant’s due diligence in the matter. The examiner accepts the Applicant’s explanations with some reservations as indicated below.
	First, Applicant provided explanation on how 62/314375 can provide support for the independent claims and skipped 62/313978.  The Applicant by skipping 62/33798 is admitting the earliest priority for the claimed invention is 03/28/2016 and not 03/27/2016.   
	Second, Applicant is picking unconnected elements in the disclosure and improvising to say a first DCI and a second DCI and a very complicated conditions when to conduct or not to conduct LBT.  The standard the examiner is applying to determine full support is disclosed is based on the disclosure in the provisional documents 62/314375 and 62/313798 be used or not in addressing and rejecting the limitations.  The Applicant has gone to a great length concatenating different sections and filling in the blank to indicate the independent claims are supported.  Hopefully the Applicant also will agree that the rejection shown below exceeds such a low threshold. 
	Nevertheless, given the above the earliest priority date for independent claims 1, 5, and 15 is 03/28/2016 based on provisional document 62/314375.
	The examiner respectfully requests Applicant to establish the priority date with respect to independent claim 16 in particular for limitations:
“….wherein the UL grant DCI includes information for indicating a type of a second LBT procedure,

wherein, in a case where 1) the PUCCH and the PUSCH are related to consecutive UL transmissions, and i1) as a result of the first LBT procedure, the PUCCH has been transmitted by the UE in the channel before a transmission timing of the PUSCH, the UE is allowed to transmit the PUSCH while skipping the second LBT procedure indicated by the UL grant-DCI, and
wherein, in a case where 1) the PUCCH and the PUSCH are related to consecutive UL transmissions, and ii) as the result of performing the first LBT procedure, the PUCCH has not been transmitted by the UE in the channel before the transmission timing of the PUSCH, the UE performs the PUSCH transmission after performing the second LBT procedure indicated by the UL grant-DCI.”
	When and if the Application is allowed establishing the right priority date is essential and in the next action unless Applicant addresses the issue for claim 16 then a lack of support rejection will be in order.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 8, 9, 10, 11, 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhorkar et al (US 20180270860 A1 - the provisional documents fully support citations from the nonprovisional document) in view of Hooli et al (US 20180288787 A1).
	Regarding claim 1, Bhorkar discloses a method (Figs. 1-11) of transmitting a signal by a UE (user equipment) (i.e. Fig. 12 UE 1220  or Mobile Device in Fig. 13) in a wireless communication system (i.e. Wireless System in Fig. 12), the method comprising:
	receiving, through a first physical downlink control channel (PDCCH), downlink (DL) grant-downlink control information (DCI) including information related to a listen before talk (LBT) type; (See paragraph 27 where PDCCH is DCI format x and in paragraph 63 the eNB sends a first DCI/PDCCH containing LBT type and LBT parameters to the UE. In paragraphs 53-54 it is disclosed LBT is performed for PUCCH and PUSCH and the LBT type can be Category 4 LBT or single interval LBT.  Note like Applicant’s spec. the ability to send LBT type in a DCI is taught and meets the limitation in the same manner as Applicant’s disclosure and going forward )
	receiving, through a second PDCCH, uplink (UL) grant-DCI for scheduling a physical uplink shared channel (PUSCH); (See paragraph 27 where PDCCH is DCI format x and in paragraph 31 the eNB sends a second DCI/PDCCH contains scheduling for PUSCH - see paragraphs 39, 41, and 53 )
	performing, based on the DL grant-DCI, a first LBT procedure for transmitting a physical uplink control channel (PUCCH) in a channel (See Paragraph 39 stating explicitly “The eNodeB can indicate to the UE a type of LBT (e.g., single interval LBT or Category 4 LBT) to be used for the PUSCH/ePUCCH transmission outside the TxOP. The UE that intends to perform the PUSCH/ePUCCH transmission (based on an indication obtained from the CPDCCH or UL grant) can perform LBT in a first symbol of a subframe containing the PUSCH/ePUCCH transmission, or the UE can perform LBT in a last symbol of a previous subframes. The eNodeB and the UE can have a common knowledge regarding which symbol is to be used by the UE for performing LBT. A starting instant of the LBT and/or a start of the PUSCH/ePUCCH transmission can be explicitly indicated to the UE via the CPDCCH or UL grant”); and transmitting based on the UL grant-DCI, the scheduled PUSCH in the channel,(See Paragraphs 28-29 on scheduled PUSCH transmission, See also Paragraph 41)
	Bhorkar fails to disclose wherein based on i) the PUCCH and the PUSCH being related to consecutive UL transmissions and ii) as a result of performing the first LBT procedure, the PUCCH having been transmitted by the UE in the channel before a transmission timing of the PUSCH, the UE transmits the PUSCH without performing an additional LBT procedure for the PUSCH transmission.
	Hooli, in the same endeavor discloses performing LBT before the transmission of PUCCH and PUSCH, and further discloses transmitting the scheduled PUSCH in the channel, wherein based on i) the PUCCH and the PUSCH being related to consecutive UL transmissions (i.e. Fig. 5 shows LBT followed by PUCCH and immediately followed by PUSCH and the process is further shown in Fig. 6) and ii) as a result of performing the first LBT procedure (i.e. Fig. 5 LBT is performed first followed by PUCCH in symbol 1 followed immediately by PUSCH in Symbols 3-13 and in Fig. 6 block 2 is LBT transmitted) and, the PUCCH having been transmitted by the UE in the channel before a transmission timing of the PUSCH (See Fig. 6, first transmit PUCCH on PUCCH symbols block followed by Transmit PUSCH - same thing on Fig. 5)  the UE transmits the PUSCH without performing an additional LBT procedure for the PUSCH transmission. (See Fig. 5  and Fig. 6 where only one LBT is conducted prior to PUCCH transmission and followed by PUSCH transmission without conducting additional LBT).
	In view of the above, having Bhorkar’s method of sending LBT Type and transmitting scheduled PUSCH and then given the well- established teaching of Hooli’s method of using a single LBT prior to transmitting consecutively PUCCH and PUSCH, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bhorkar’s method of sending LBT Type and transmitting scheduled PUSCH as taught by Hooli’s method of using a single LBT prior to transmitting consecutively PUCCH and PUSCH, since Hooli states in paragraph 203 that the modification results in minimizing LBT overhead.
	Regarding claim 5, Bhorkar’s discloses a user device (Fig. 12 UE 1220 and Fig. 13)  in a wireless communication system (Wireless System shown in Fig. 12 with UE 1220 and eNB 1200), the device comprising: at least one processor (Fig. 13 Application Processor and Graphics Processor); and
at least one memory (Fig. 13 memory) operatively coupled to the at least one processor and storing at least one instruction causing the at least one processor to perform operations, (Fig. 13 and paragraphs 105-106) wherein the operations include:
	receiving, through a first physical downlink control channel (PDCCH), downlink (DL) grant-downlink control information (DCI) including information related to a listen before talk (LBT) type; (See paragraph 27 where PDCCH is DCI format x and in paragraph 63 the eNB sends a first DCI/PDCCH containing LBT type and LBT parameters to the UE. In paragraphs 53-54 it is disclosed LBT is performed for PUCCH and PUSCH and the LBT type can be Category 4 LBT or single interval LBT.  Note like Applicant’s spec. the ability to send LBT type in a DCI is taught and meets the limitation in the same manner as Applicant’s disclosure and going forward )
	receiving, through a second PDCCH, uplink (UL) grant-DCI for scheduling a physical uplink shared channel (PUSCH); (See paragraph 27 where PDCCH is DCI format x and in paragraph 31 the eNB sends a second DCI/PDCCH contains scheduling for PUSCH - see paragraphs 39, 41, and 53 )
	performing, based on the DL grant-DCI, a first LBT procedure for transmitting a physical uplink control channel (PUCCH) in a channel (See Paragraph 39 stating explicitly “The eNodeB can indicate to the UE a type of LBT (e.g., single interval LBT or Category 4 LBT) to be used for the PUSCH/ePUCCH transmission outside the TxOP. The UE that intends to perform the PUSCH/ePUCCH transmission (based on an indication obtained from the CPDCCH or UL grant) can perform LBT in a first symbol of a subframe containing the PUSCH/ePUCCH transmission, or the UE can perform LBT in a last symbol of a previous subframes. The eNodeB and the UE can have a common knowledge regarding which symbol is to be used by the UE for performing LBT. A starting instant of the LBT and/or a start of the PUSCH/ePUCCH transmission can be explicitly indicated to the UE via the CPDCCH or UL grant”); and transmitting based on the UL grant-DCI, the scheduled PUSCH in the channel,(See Paragraphs 28-29 on scheduled PUSCH transmission, See also Paragraph 41)
	Bhorkar fails to disclose wherein based on i) the PUCCH and the PUSCH being related to consecutive UL transmissions and ii) as a result of performing the first LBT procedure, the PUCCH having been transmitted by the UE in the channel before a transmission timing of the PUSCH, the UE transmits the PUSCH without performing an additional LBT procedure for the PUSCH transmission.
	Hooli, in the same endeavor discloses performing LBT before the transmission of PUCCH and PUSCH, and further discloses transmitting the scheduled PUSCH in the channel, wherein based on i) the PUCCH and the PUSCH being related to consecutive UL transmissions (i.e. Fig. 5 shows LBT followed by PUCCH and immediately followed by PUSCH and the process is further shown in Fig. 6) and ii) as a result of performing the first LBT procedure (i.e. Fig. 5 LBT is performed first followed by PUCCH in symbol 1 followed immediately by PUSCH in Symbols 3-13 and in Fig. 6 block 2 is LBT transmitted) and, the PUCCH having been transmitted by the UE in the channel before a transmission timing of the PUSCH (See Fig. 6, first transmit PUCCH on PUCCH symbols block followed by Transmit PUSCH - same thing on Fig. 5)  the UE transmits the PUSCH without performing an additional LBT procedure for the PUSCH transmission. (See Fig. 5  and Fig. 6 where only one LBT is conducted prior to PUCCH transmission and followed by PUSCH transmission without conducting additional LBT).
	In view of the above, having Bhorkar’s device for sending LBT Type and transmitting scheduled PUSCH and then given the well- established teaching of Hooli’s method of using a single LBT prior to transmitting consecutively PUCCH and PUSCH, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bhorkar’s device for sending LBT Type and transmitting scheduled PUSCH as taught by Hooli’s method of using a single LBT prior to transmitting consecutively PUCCH and PUSCH, since Hooli states in paragraph 203 that the modification results in minimizing LBT overhead.
	Regarding claim 15, Bhorkar discloses a non-transitory computer readable medium storing instructions, (Fig. 13  memory and paragraphs 105-106) that, when executed by at least one processor(Fig. 13 Application Processor and Graphics Processor), cause the at least one processor to:
	receive, through a second PDCCH, uplink (UL) grant-DCI for scheduling a physical uplink shared channel (PUSCH); (See paragraph 27 where PDCCH is DCI format x and in paragraph 31 the eNB sends a second DCI/PDCCH contains scheduling for PUSCH - see paragraphs 39, 41, and 53 )
	perform, based on the DL grant-DCI, a first LBT procedure for transmitting a physical uplink control channel (PUCCH) in a channel (See Paragraph 39 stating explicitly “The eNodeB can indicate to the UE a type of LBT (e.g., single interval LBT or Category 4 LBT) to be used for the PUSCH/ePUCCH transmission outside the TxOP. The UE that intends to perform the PUSCH/ePUCCH transmission (based on an indication obtained from the CPDCCH or UL grant) can perform LBT in a first symbol of a subframe containing the PUSCH/ePUCCH transmission, or the UE can perform LBT in a last symbol of a previous subframes. The eNodeB and the UE can have a common knowledge regarding which symbol is to be used by the UE for performing LBT. A starting instant of the LBT and/or a start of the PUSCH/ePUCCH transmission can be explicitly indicated to the UE via the CPDCCH or UL grant”); and 
	transmit, based on the UL grant-DCI, the scheduled PUSCH in the channel,(See Paragraphs 28-29 on scheduled PUSCH transmission, See also Paragraph 41)
	Bhorkar fails to disclose wherein based on i) the PUCCH and the PUSCH being related to consecutive UL transmissions and ii) as a result of performing the first LBT procedure, the PUCCH having been transmitted by the UE in the channel before a transmission timing of the PUSCH, the UE transmits the PUSCH without performing an additional LBT procedure for the PUSCH transmission.
	Hooli, in the same endeavor discloses performing LBT before the transmission of PUCCH and PUSCH, and further discloses transmitting the scheduled PUSCH in the channel, wherein based on i) the PUCCH and the PUSCH being related to consecutive UL transmissions (i.e. Fig. 5 shows LBT followed by PUCCH and immediately followed by PUSCH and the process is further shown in Fig. 6) and ii) as a result of performing the first LBT procedure (i.e. Fig. 5 LBT is performed first followed by PUCCH in symbol 1 followed immediately by PUSCH in Symbols 3-13 and in Fig. 6 block 2 is LBT transmitted) and, the PUCCH having been transmitted by the UE in the channel before a transmission timing of the PUSCH (See Fig. 6, first transmit PUCCH on PUCCH symbols block followed by Transmit PUSCH - same thing on Fig. 5)  the UE transmits the PUSCH without performing an additional LBT procedure for the PUSCH transmission. (See Fig. 5  and Fig. 6 where only one LBT is conducted prior to PUCCH transmission and followed by PUSCH transmission without conducting additional LBT).
	In view of the above, having Bhorkar’s non-transitory medium for ending LBT Type and transmitting scheduled PUSCH and then given the well- established teaching of Hooli’s method of using a single LBT prior to transmitting consecutively PUCCH and PUSCH, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bhorkar’s non-transitory medium for sending LBT Type and transmitting scheduled PUSCH as taught by Hooli’s method of using a single LBT prior to transmitting consecutively PUCCH and PUSCH, since Hooli states in paragraph 203 that the modification results in minimizing LBT overhead.
	Regarding claims 4 and 8, Bhorkar modified by Hooli discloses the method of claim 1 and the device of claim 5 and further discloses wherein the PUSCH is transmitted without a time gap after the PUCCH. (Bhorkar discloses in Fig. 5 a transmission for short PUCCH followed by uplink PUSCH see paragraphs 35-36.   Hooli also discloses in Fig. 5 showing the UL subframe structure in the time frame and PUSCH resources symbols 2-13 coming immediately PUCCH resource symbol without a time gap and per paragraphs 153 and 190 with respect to Fig. 5 and paragraphs 202-204 with respect to Fig. 6 where PUSCH is transmitted immediately on symbol 2 right after transmitting PUCCH on symbol 1)
	The motivation to combine Bhorkar with Hooli is set forth above.
	Regarding claim 9, Bhorkar discloses the device of claim 5, further comprising:
a transceiver configured to transmit or receive a radio signal under control of the processor, wherein the device is a user equipment (UE). (See Fig. 3 Mobile Device with multiple antennas serving transceiver)
	Regarding claim 10, Bhorkar discloses the method of claim 1, wherein the channel is related to an unlicensed band of the wireless communication system. (see paragraphs 24 and 27 on the channel being related to unlicensed band)
	Regarding claim 11, Bhorkar discloses the method of claim 1, wherein the UL grant-DCI includes information related to the additional LBT procedure.(i.e. see paragraphs 27, 63 and 64 indicates additional LBT procedure short LBT, Category 4 LBT, Category 3 LBT, Category 2 LBT and Category 1 LBT)
	Regarding claim 13, Bhorkar discloses the method of claim 1, wherein the DL-grant DCI includes information for indicating a resource of the PUCCH. (Bhorkar in paragraph 39 teaches the limitation literally “The UE that intends to perform the PUSCH/ePUCCH transmission (based on an indication obtained from the CPDCCH or UL grant) can perform LBT in a first symbol of a subframe containing the PUSCH/ePUCCH transmission, or the UE can perform LBT in a last symbol of a previous subframes. The eNodeB and the UE can have a common knowledge regarding which symbol is to be used by the UE for performing LBT. A starting instant of the LBT and/or a start of the PUSCH/ePUCCH transmission can be explicitly indicated to the UE via the CPDCCH or UL grant”)
	Regarding claim 14, Bhorkar discloses the method of claim 1, wherein a transmission timing of the PUCCH is indicated by the DL-grant DCI. (Bhorkar in paragraph 39 teaches the limitation literally “The UE that intends to perform the PUSCH/ePUCCH transmission (based on an indication obtained from the CPDCCH or UL grant) can perform LBT in a first symbol of a subframe containing the PUSCH/ePUCCH transmission, or the UE can perform LBT in a last symbol of a previous subframes. The eNodeB and the UE can have a common knowledge regarding which symbol is to be used by the UE for performing LBT. A starting instant of the LBT and/or a start of the PUSCH/ePUCCH transmission can be explicitly indicated to the UE via the CPDCCH or UL grant”)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhorkar et al (US 20180270860 A1 - the provisional documents fully support citations from the nonprovisional document) in view of Wiemann et al (US 20170163388 A1).
	Regarding claim 16, Bhorkar discloses a method (Figs. 1-11) of transmitting a signal by a UE (user equipment) (i.e. Fig. 12 UE 1220  or Mobile Device in Fig. 13) in a wireless communication system (i.e. Wireless System in Fig. 12), the method comprising:
	receiving, through a first physical downlink control channel (PDCCH), downlink (DL) grant-downlink control information (DCI) including information for indicating a type of a first listen before talk (LBT) (i.e. paragraph 27 indicates two LBT procedures - short  LBT as first procedure and Category 4 LBT as a second procedure) procedure; (See paragraph 27 where PDCCH is DCI format x and in paragraph 63 the eNB sends a first DCI/PDCCH containing LBT type and LBT parameters to the UE. In paragraphs 53-54 it is disclosed LBT is performed for PUCCH and PUSCH and the LBT type can be Category 4 LBT or single interval LBT.  Note like Applicant’s spec. the ability to send LBT type in a DCI is taught and meets the limitation in the same manner as Applicant’s disclosure and going forward )
	receiving, through a second PDCCH, uplink (UL) grant-DCI for scheduling a physical uplink shared channel (PUSCH); (See paragraph 27 where PDCCH is DCI format x and in paragraph 31 the eNB sends a second DCI/PDCCH contains scheduling for PUSCH - see paragraphs 39, 41, and 53 )
	performing, based on the DL grant-DCI, a first LBT procedure for transmitting a physical uplink control channel (PUCCH) in a channel (See Paragraph 39 stating explicitly “The eNodeB can indicate to the UE a type of LBT (e.g., single interval LBT or Category 4 LBT) to be used for the PUSCH/ePUCCH transmission outside the TxOP. The UE that intends to perform the PUSCH/ePUCCH transmission (based on an indication obtained from the CPDCCH or UL grant) can perform LBT in a first symbol of a subframe containing the PUSCH/ePUCCH transmission, or the UE can perform LBT in a last symbol of a previous subframes. The eNodeB and the UE can have a common knowledge regarding which symbol is to be used by the UE for performing LBT. A starting instant of the LBT and/or a start of the PUSCH/ePUCCH transmission can be explicitly indicated to the UE via the CPDCCH or UL grant”); and transmitting based on the UL grant-DCI, the scheduled PUSCH in the channel,(See Paragraphs 28-29 on scheduled PUSCH transmission, See also Paragraph 41)
where the UL grant DCI includes information for indicating a type of a second LBT (Category 4 LBT as a second procedure) procedure (. See paragraph 27 where PDCCH is DCI format x and indicates two LBT procedures - short  LBT as first procedure and Category 4 LBT as a second procedure and in paragraph 63 the eNB sends a first DCI/PDCCH containing LBT type and LBT parameters to the UE. In paragraphs 53-54 it is disclosed LBT is performed for PUCCH and PUSCH and the LBT type can be Category 4 LBT or single interval LBT.  Note like Applicant’s spec. the ability to send LBT type in a DCI is taught and meets the limitation in the same manner as Applicant’s disclosure and going forward)
	Bhorkar fails to disclose wherein, in a case where 1) the PUCCH and the PUSCH are related to consecutive UL transmissions, and i1) as a result of the first LBT procedure, the PUCCH has been transmitted by the UE in the channel before a transmission timing of the PUSCH, the UE is allowed to transmit the PUSCH while skipping the second LBT procedure indicated by the UL grant-DCI, and
wherein, in a case where 1) the PUCCH and the PUSCH are related to consecutive UL transmissions, and ii) as the result of performing the first LBT procedure, the PUCCH has not been transmitted by the UE in the channel before the transmission timing of the PUSCH, the UE performs the PUSCH transmission after performing the second LBT procedure indicated by the UL grant-DCI.
	Wiemann, in the same endeavor discloses determining when to perform or skip LBTs for uplink transmission, and further discloses wherein, in a case where i) the PUCCH and the PUSCH are related to consecutive UL transmissions, (See paragraphs 86 where PUCCH and PUSCH are multiplexed together for consecutive transmission from the same UE and in paragraph 27 it is explicitly disclosed PUCCH will follow PUSCH or vice versa) and ii) as a result of the first LBT procedure (See Paragraph 27 where the preceding UL subframe is a long PUCCH successfully transmitted and per Fig. 17 requires a successful short LBT to have occurred) , the PUCCH has been transmitted by the UE in the channel before a transmission timing of the PUSCH (Per paragraphs 27 and 86 either the PUCCH or the PUSCH can be transmitted first and the other second and addresses the long PUCCH being transmitted first - see also Fig. 11), the UE is allowed to transmit the PUSCH while skipping the second LBT procedure indicated by the UL grant-DCI, (see paragraph 27 where the eNB allows the UE to skip the LBT if the first UL transmission is successful which can be a long PUCCH and resulting transmitting the PUSCH without conducting LBT - note in Fig. 11 it is shown LBT being performed on long PUCCH and as well as PUSCH if skipping LBT mechanism is exercised. See also paragraphs 152-154 in relation with respect to Figs 16-18 disclosing the limitations in a similar manner as described above).
	and wherein, in a case where i) the PUCCH and the PUSCH are related to consecutive UL transmissions, (See paragraphs 86 where PUCCH and PUSCH are multiplexed together for consecutive transmission from the same UE and in paragraph 27 it is explicitly disclosed PUCCH will follow PUSCH or vice versa) and ii) as the result of performing the first LBT procedure, the PUCCH has not been transmitted by the UE in the channel before the transmission timing of the PUSCH, the UE performs the PUSCH transmission after performing the second LBT procedure indicated by the UL grant-DCI. (See paragraph 154 with respect to Figs 17 and 18.  Per paragraph 154 either the long PUCCH or PUSCH can be transmitted consecutively. It is shown that in Fig. 11 normally some type of LBT is performed prior to transmitting PUCCH and PUSCH and is further confirmed in paragraph 27.  Further if PUCCH is transmitted first and the LBT fails the procedure to skip LBT for PUSCH will not be valid and to transmit PUSCH a second LBT has to be performed as shown in Fig. 11)
	In view of the above, having Bhorkar’s method of sending LBT Type and transmitting scheduled PUSCH and then given the well- established teaching of Wiemann ’s method of using a single LBT prior to transmitting consecutively PUCCH and PUSCH, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bhorkar’s method of sending LBT Type and transmitting scheduled PUSCH as taught by Wiemann ’s method of using a single LBT prior to transmitting consecutively PUCCH and PUSCH, since Wiemann states in paragraphs 101 and 154 that the modification results in minimizing LBT overhead.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhorkar et al (US 20180270860 A1 - the provisional documents fully support citations from the nonprovisional document) in view of Hooli et al (US 20180288787 A1) and further in view of Wiemann et al (US 20170163388 A1).
	Regarding Claim 12,  Bhorkar modified by Hooli discloses the method of claim 1, but fails to disclose wherein the DL-grant DCI is DCI for scheduling a physical downlink shared channel (PDSCH). 
	Wiemann, in the same endeavor discloses determining when to perform or skip LBTs for uplink transmission, and further discloses wherein the DL-grant DCI is DCI for scheduling a physical downlink shared channel (PDSCH). (See paragraph 10 stating  DL scheduling assignments, including Physical Downlink Shared Channel (PDSCH) resource indication, transport format)
	In view of the above, having Bhorkar’s and Hooli’s method of sending LBT Type and transmitting scheduled PUSCH and then given the well- established teaching of Wiemann ’s method of using a single LBT prior to transmitting consecutively PUCCH and PUSCH and using PDSCH, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bhorkar’s method of sending LBT Type and transmitting scheduled PUSCH as taught by Wiemann ’s method of using a single LBT prior to transmitting consecutively PUCCH and PUSCH and using PDSCH, since Wiemann states in paragraphs  098, 101 and 154 that the modification results in minimizing LBT overhead and further the method enables utilizing the legacy UL grant transmission to reduce potential of UL licensed assisted access, thus reducing minimum delay between the UL grant reception and the UL subframe.
Conclusion
Examiner Note :  You et al (US 20180352575 A1 ) also anticipates the independent claims per embodiment 7, Fig. 18, and paragraph 281 and teaches some of the limitations of the independent clams.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HABTE MERED/Primary Examiner, Art Unit 2474